              Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 1 of 7


                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

ROY SASTROM, Pro Se,                           §
          Petitioner,
                                               §
        v.
                                               §   PETITION UNDER 28 U.S.C. §2241
CONNECTICUT PSYCHIATRIC SECURITY                   FOR WRIT OF HABEAS CORPUS BY
REVIEW BOARD,                                  §   A PERSON IN FEDERAL CUSTODY
          Respondent.
                                               §

                                               §
----------------------
Pre Ii min a r y Statement

        Roy Sastrom,     the Petitioner,       is a   federal prisoner who is curr-

ently confined in the United States Penitentiary in Tucson,                  Arizona,

a facility of the Department of Justice,               Federal Bureau of Prisons.

The Petitioner,       brings this writ of habeas corpus to challenge the

validity of a detainer lodged against him by the Respondent,                  the Conn-

ecticut Psychiatric Security Review Board,               hereinafter,    (Respondent),

who is an independent Connecticut agency in charge of the oversight

of those individuals who are found not guilty by reason of mental

disease or defect of criminal charges.                The Petitioner, was acquitted

by reason of mental disease or defect of criminal charges by the Toll-

and County Superior Court in Rockville,               Connecticut on April 6th,

1994.        The Petitioner was subsequently committed to the            jurisdiction

of the Respondent for a period not to exceed forty                (40)   years for the

purposes of "custody,        care and treatment."         The Respondent,    held a

hearing in September of 1994, and they issued a               finding that the Pet-

itioner was a person who should be confined in a hospital for mental

illness,      and that he had a psychiatric disability to the extent that

his discharge or conditional release would constitute a danger to him-

self or others.        The Respondent,     issued an order that the Petitioner
                                       (1) •
           Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 2 of 7


be confined at the Connecticut Valley Hospital,               Whiting Forensic Div-

ision,    for the purposes of "custody,         care and treatment."        The Pet-

itioner was continuously confined by order of the Respondent from

Septmeber of 1994,     until May 31st,    2008, when the Petitioner eloped

from the Connecticut Valley Hospital while he was on a unsupervised

grounds pass.      The Petitioner was apprehended by the Connecticut auth-

orities on June 3rd,      2008,   three days later.         Upon the Petitioner's

apprehension,      and arrest for escape,        the Respondent failed to assert

jurisdiction and custody of the Petitioner in accordance with their

own findings and order.       Consequently the Petitioner was          jailed pend-

ing pretrial proceedings on escape charges.                The Petitioner,    pled

guilty to escape and was sentenced to two            (2)    years in State prison.

While the Petitioner was serving the sentence for escape,                  he was tak-

en into federal custody by Federal Writ of Habeas Corpus,                  ad proseq-

uendum,   and arriagned on federal bank robbery charges in the District

Court in Boston, Massachusetts.         During the Petitioner's federal pre-

trial confinement,     the legal question of jurisdiction, and custody was

raised by the Respondent.         The question was directed to the Office

of the Attorney General for the State of Connecticut.                That Office

issued a written declaratory ruling stating that the Petitioner,                     af-

ter being sentenced in the Federal District Court, must be returned

to the    jurisdiction of Connecticut,     and custody of the Respondent,

and that the federal      sentence would have to be lodged as a detaine~/

The Respondent,     disregarded that decalratory ruling,           and instead of

asserting legal     jurisdiction and custody,       the Respondent rallied for

the Petitioner's transfer to federal prison.               The Petitioner was sen-

tenced by the Federal District Court on October 1st,               2009,   to 180


                                        (2) •
           Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 3 of 7


months in federal prison,       and was designated to the United States

Penitentiary-Canaan,      and has been confined in federal prison,         and

abroad since March of 2010.        In April of 2010,    the Respondent,     Dir-

ector    of the Connecticut Psychiatric Security Review Board,            Ellen

Lachance,    lodged a detainer with the Federal B&reau of prisons against

the Petitioner.

        The Petitioner,   seeks a Writ of Habeas Corpus,      challenging the

validity of the detainer issued and lodged against him by the Re-

speondent.     The Petitioner pleads the following facts in support

of his claim,     and does so under the Penalty of Perjury pursuant to

Title 28,    U.S.C.,   §1746.

     1).  On or about April 6th,        1994, the Petitioner was acquitted
of criminal charges by reason of        mental disease or defect by the
Tolland County Superior Court in        Rockville, Connecticut, Honorable
Jonathan Kaplan presiding.  (See        attached exhibit A).

     2).  On or about July 11th, 1994, the Petitioner, was committ-
ed to the jurisdiction of the Respondent, (Connecticut Psychiatric
Security Review Board), for a period not to exceed forty (40) years,
for the purposes of "custody, care and treatment" of a mental disord-
er.  (See attached exhibit B).

     3).  On or about September of 1994, the Respondent, held a
hearing, and ordered the Pettioner confined to the Connecticut Vall-
ey Hospital, Whiting Forensic Division for the purposes of "custody,
care, and treatment" of a mental disorder.

     4).  The Petitioner was continuously confined to the Connecticut
Valley Hospital, Whiting Forensic Division from September of 1994,
until May 31st, 2008, when the Petitioner eloped from the hospital
while on a grounds pass unsupervised.

     5).  The Petitioner was apprehended by the Connecticut author-
ities on or about June 3rd, 2008, and jailed pending escape charges.

     6).  At the time the Petitioner was apprehended, the Respond-
ent, failed to assert legal jurisdiction, and custody, and conseq-
uently, the Petitioner, remained jailed in the Connecticut Correc-
tional Institution,  Garner, in Newtown, Connecticut.

     7).  The Petitioner, pled guilty to escape, and his plea was
accepted by the Connecticut Superior Court, Middlesex County with-
out question regarding the Petitioner's mental competency to stand
                                        (3) •
         Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 4 of 7


trial, even though the Petitioner was adjudicated legally insane
by the Tolland County Superior Court in Rockville, Connecticut,
and that adjudication was still a valid adjudication.

     8).  The Petitioner was sentenced to two (2) years by the Midd-
lesex Superior Court for the crime of first degree escape

      9). In November of 2008, the Petitioner was taken into Federal
custody, by Federal Writ of Habeas Corpus, ad prosequendum, and
arraigned on federal bank robbery charges.

     10).    While the Petitioner was in pretrial confinement ~n
on federal bank robbery charges, his Connecticut sentence for es-
cape expired, however his commitment to the respondent was still
active.   ( See attached exhibit C) •

     11 ) • During the Petitoner's pretrial confinement for federal
bank robbery, the Respondent, raised the question of jurisdiction,
and custody of the Petitioner.

     12).  The specific question raised by the Respondent concerned
who would get jurisdiction of the Petitioner, after he was sentenced
by the Federal District Court for Armed Bank Robbery.

     13).   The Assistant Attorney General, Steve Strom, answered
the legal quesiton in an electronic message in which he stated the
following;
           "In my view, this is a legal question for us.   He
            presently has a mitt and must go back to DOC.   When
            his commitment to DOC is up, then he must go to the
            custody of the PSRB if that commitment mit to the
            custody of the PSRB is still running, and has not
            expired or been modified by the court.  The federal
            sentence will be lodged as a detainer."   (See attached
            exhibit D).

     14).   The Assistant Attorney General, Rosemary McGovern, coun-
sel for the Respondent, sent an electronic message to the Respond-
ent through their Executive Director, Ellen Lachance, stating the
following;
           "See below, this is the message from AAG Strom that he
            said I could share with you.  I ' l l be in touch with
            you about this after I circle back with Steve."     (See
            attached exhibit E).

     15).  The Petitioner was sentenced in federal court to 180
months in federal prison.  The Petitioner pled guilty to Armed
Bank Robbery on June 23rd, 2009, and once again there was no ques-
tion as to the Petitioner's competency even though the Petitioner
had an active adjudication of insanity by a court of competent
jurisdiction in the State of Connecticut that had not been vacated.

     16) •   After the Petitioner was sentenced in the Federal District

                                       ( 4) •
           Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 5 of 7


Court in Boston, Massachusetts, the Respondent, while fully aware
of the question of jurisdiction, and the declaratory ruling made
by the Connecticut Attorney Generals Office, made no attempt to
assert legal jurisdiction or custody of the Petitioner.

     1 7) •     The Petitioner was designated by the Federal Bureau of
Prisons,      and brought to the United States Penitentiary-Canaan, in
Waymart,      Pennsylvania.

     18).  The Executive Director, for the Respondent, Ellen La-
chance, sent an electronic message to the United States Attorney
for the District of Connecticut, Steve Reynolds, stating the foll-
owing;
          "Thanks Steve for your careful rev~ew of Mr. Sastrom's
           many twists and turns up to this po£nt.  At sentencing,
           we sincerely hope that Mr. Sastrom will be transferred
           to serve his federal time first, before returning to
           the jurisdiction of the PSRB for his remaining comm-
           itment."  (See attached exhibit F).

     19) • In April of 2010, the Respondent placed a detainer on
the Petitioner with the Federal Bureau of Prisons, and made no
attempt to assert jurisdiction or custody of the Petitioner.   (See
attached exhibit G).

     2 0) •  The Respondent, has never asserted legal jurisdiction
of the Petitioner, the entire time he has been incarcerated in
the Federal Bureau of prisons in spite of their last order dated
December 4th, 2007, which stated the following;
            "Based on the preceding facts, the Board finds that
             Roy Sastrom remains a person who should be confined.
             He has a psychiatric disability to the extent that
             his discharge or conditional release would constitute
             a danger to himself or others.  Roy Sastrom shall be
             confined in a secured non maximum-security setting at
             Connecticut Valley Hospital for the purposes of care,
             custody and treatment." (See attached exhibit H).

     21).  The Respondent, has not held a hearing on the status
of the Petitioner since November of 2007.

     22).  The Respondent, is statutorily required to hold a hear-
ing on the status of the Petitioner, at least once every two years.

     23).  The Respondent, has not received a report from anyone,
including the Federal Bureau of Prisons on the mental condition
of the Petitioner since 2009.

     24)  The Respondent, is statutorily required to receive a
report on the Petitioner's mental condition every six months.

     25).  The Respondent, as recently as March of 2021, commun-
icated with correctional employees of the Federal Bureau of Prisons,
United States Penitentiary-Tucson, falsely infcrming them that the
                                        ( 5) •
        Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 6 of 7


Petitioner's commitment to the jurisdiction of the Psychiatric Sec-
urity Review Board is criminal in nature, as if it were a criminal
sentence, and also requesting that the Bureau of Prisons transfer
the Petitioner to a facility in Connecticut prior to his release,
so that he can be picked up and taken into custody without any re-
gard for due process of law in connection with extradition from the
State of Arizona to Connecticut. (See attached exhibit I).

     Cause of Action

     The Petitioner avers that the Respondent failed to assert jur-
isdiction of the Petitioner on two occasions, upon his arrest in
Connecticut on June 3rd, 2008, and after he was sentenced in the
Federal District Court in Boston, Massachusetts in 2009.

     The Respondent, had a legal duty to assert jurisdiction, and
demand the return of the Petitioner based on their own findings
and order, issued in their Memorandum of Decision dated December
4th, 2007.

     The Respondent had a legal duty again, to assert their juris-
diction, and demand cusiody of the Petitioner after he was sentenced
by the Federal District Court in Boston, Massachusetts.   On that
particular occasion, the Respondent, was aware of the declaratory
ruling issued by the Connecticut Attorney General, Assistant Attor-
ney General, Steve Strom.   In spite of that declaratory ruling, the
Respondent failed to assert jurisdiction, and demand custody.   In-
stead, the Respondent, rallied for the Petitioner's transfer to fed-
eral prison, which was in violation of their own findings that the
Petitioner was suffering from a psychiatric disability to the ex-
tent that his discharge or conditional release from confinement
would constitute a danger to himself or others.

     The Petitioner, asserts that the actions of the Respondent,
described in the above paragraphs constitute a relinquisment of
their jurisdiction.

     The Petitioner, also asserts that the Respondent's actions
deprived the Petitioner of his Constitutional rights under the
Fourteenth Amendment to the United States Constitution, Due Pro-
cess of Law, and Equel Protection of the Law, where the Respondent,
deprived the Petitioner of the statutorily required reviews of his
status as an acquittee under their jurisdiciton, and also didn't
receive a periodic report on the Petitoner's mental condition for
more than eleven years.

     The Petitioner, is nearing release, he now has less than 17
months to serve on his federal sentence with a release date of
September 27th, 2022.   Since the Petitoner's incarceration began,
he has been confined in high security institutions based soley
on the Respondent's detainer.   That detainer has also blocked any
opportunity to enroll in the Bureau of Prisons, Residential Drug
Rehab Program, and i t also deprives him of early release to a half-
way house.  The effects of the Respondent's failure to assert their
                                     (6) •
           Case 3:21-cv-00640-JAM Document 1 Filed 05/10/21 Page 7 of 7


jurisdiction, and then actually rallying for the Petitioner's tran-
fer to federal prison, constitutes a violation of the Eighth Amend-
ment to the United States Constitution.   The Petitioner, asserts
that the Respondent, sending a legally adjudicated insane man to
federal prison for more than a decade, is cruel and unusual pun-
ishment.   For moe than a decade, the Respondent, abandoned the Pet-
itioner, expressed no interest at all in his mental health or an
interest in whether or not, the Petitioner was a danger to himself
or others.

     Now that the Petitioner is close to release, and psychiatric-
ally stable, the Respondent, proposes that they should be allowed
to resume jurisdiction and custody, and actually bring the Petit-
ioner back to the State of Connecticut, to be confined under cond-
itions of maximum-security in a psychiatric hospital for the crim-
inally insane as if he had never left.  The Petitioner asserts that
the Respondent, has no basis for confining him in a maximum-secur-
ity Hospital, especially based on a determination and order made
in December of 2007.

     The Petitioner, asserts that it would be cruel and unusual
punishment, a violation of the Eighth Amendment to the United
States Constitution, to force the Petitioner to return to Conn-
ecticut to be confined in a psychaitric hospital under conditions
of maximum-security, as there is no basis for such confinement,
and also, because the Respondent relinquished jurisdiction when
they legally had it, and also when they were told by their own
counsel to assert, and again failed to do so.

     WHEREFORE:   The Petitioner, respectfully requests that this
Court nullify the Respondent's detainer, and request that the Court
order the Respondent to withdraw the detainer lodged with the
Bureau of Prisons, and issue a declaratory ruling, that the Re-
spondent relinquished jurisdiction and custody of the Petitioner.

     Signed this 3rdday of ("'()Ov-\                                      ,2021,   Under
Penalty of Perjury, pursu_a_n_t
                              __t_o__,T~_i_t_l_e--2-8-,--u-.-s-.-c-.-,--§-1-746.




                                              ( 7) •
